Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an RCE amendment received on 4/07/2022.
2.	Claims 1-2, 4-6, and 8 are pending, wherein claims 1, 5, and 8 are amended.
Response
3.	The examiner withdraws 35 USC 103 rejections (mailed on 4/07/2022) on pending claims 1-2, 4-6, and 8 based on Tamaoki in view of Heckmann et al., due to applicant’s amendments.
Reason for allowance
4.	Per independent claims 1, and 8: Tamaoki in view of Heckmann et al suggests several claimed features of an apparatus and a corresponding method for assisting a turn of a vehicle at an intersection; however, they fail to disclose features of detecting an operating state of a turn-only switch, and an operating state of a turn signal of the vehicle; detecting related road information, confirm to an occupant of the vehicle as to whether or not the vehicle will make a turn at the intersection; they also do not disclose a combination for a state in which the detected operating state of the turn signal and the road information satisfy  a  first condition which is predefinedto determine whether the vehicle may make a turn at the intersection but insufficient to determine that the vehicle will make a turn at the intersection, confirming an occupant of the vehicle whether the vehicle will make a turn at the intersection.
 It is for this reason that the applicant’s claimed invention defines over above prior art of record.
5.	Dependent claims 2, and 4-6 are allowed because they incorporate above allowable limitation from their parent claim 1.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Claims 1-2, 4-6, and 8 are allowed.
8.	The attached cited prior art have similar claimed subject matter; however, they do not disclose above reason of allowance.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000. 
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662